Citation Nr: 0945000	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  03-21 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The Veteran served on active duty from November 1988 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for a left knee disability had not been 
received.  

After receiving notice of that decision, the Veteran 
perfected a timely appeal with respect to the continued 
denial of his claim.  In March 2007, the Board determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for a left 
knee disability had, in fact, been received.  Thus, the Board 
granted this aspect of the Veteran's appeal.  In addition, 
the Board remanded the de novo claim for service connection 
for a left knee disability to the RO, through the Appeals 
Management Center (AMC) in Washington, D.C., for further 
evidentiary development.  After completing the requested 
actions and continuing to deny the issue remaining on appeal, 
the AMC returned the Veteran's case to the Board in September 
2009 for further appellate review.  


FINDING OF FACT

The Veteran did not exhibit a chronic left knee disability in 
service or until many years thereafter, and the 
currently-diagnosed degenerative arthritis of his left knee 
is not associated in any way with his active duty.  


CONCLUSION OF LAW

A chronic left knee disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, March 2003 and May 2007 letters notified 
the Veteran of the criteria for his de novo claim for service 
connection for a left knee disability.  This document also 
informed him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In addition, an April 2006 letter and the May 2007 
correspondence notified the Veteran of the type of evidence 
necessary to establish a disability rating and an effective 
date.  See Dingess/Hartman, 19 Vet. App. at 488.  

The Board acknowledges that the letters were issued after the 
initial adjudication (and denial) of the Veteran's claim.  
The timing defect of this correspondence, however, was cured 
by the agency of original jurisdiction's subsequent 
readjudication of the service connection claim remaining on 
appeal and issuance of a supplemental statement of the case 
in September 2009.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present appeal, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran-including service and post-service 
treatment records as well as VA examination reports.  The 
Veteran initially requested an opportunity to testify before 
a Veterans Law Judge at the RO but failed to report for the 
subsequently-scheduled hearing.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his left knee claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process-as is exhibited by his 
submission of argument and evidence.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has clearly done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  The Board will, thus, proceed to 
consider the issue of entitlement to service connection for a 
left knee disability, based on the evidence of record.  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issue on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to this claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In addition, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

Available service treatment records in the present case are 
negative for complaints of, treatment for, or findings 
specific to a left knee disability.  Service personnel 
records indicate that the Veteran was discharged from active 
duty in October 1992.  

A post-service VA general medical examination conducted in 
December 1992 demonstrated clicking on motion and minimal 
pain of the Veteran's left knee.  X-rays taken of this joint 
were negative.  The examiner diagnosed a left knee sprain by 
history.  

Post-service records are thereafter negative for any 
complaints of, treatment for, 
or findings of left knee pathology until July 2001.  At that 
time, the Veteran 
sought medical care for complaints of left knee pain.  A 
physical examination demonstrated crepitus and tenderness of 
the medial collateral ligament, and X-rays taken showed 
minimal pointing of his lateral tibial spine.  

A VA joints examination conducted in the following month 
demonstrated, with respect to the Veteran's left knee, 
tenderness along the medial joint line at the junction of the 
medial collateral ligament and medial meniscus, crepitus, and 
clicking.  X-rays taken of the Veteran's left knee showed 
mild narrowing of the joint space medially.  Magnetic 
resonance imaging (MRI) completed on this joint reflected an 
oblique tear in the posterior horn of the medial meniscus 
surfacing inferiorly, a possible second tear in the posterior 
horn at the junction with the body of the medial meniscus, a 
degenerative signal at the anterior horn, and a linear 
degenerative signal at the lateral meniscus without definite 
evidence of a tear.  Based on these findings, the examiner 
diagnosed a torn medial meniscus.  

In late 2001, the Veteran underwent a left medial 
meniscectomy.  Follow-up treatment records dated through 
January 2002 include complaints of soreness and instability.  
In January 2002, a locking brace was recommended.  

Because the Veteran reported in July 2002 that the tens unit 
that he had been using on his left knee was not "as strong 
as the . . . machines," he was fitted for a hinged neoprene 
brace.  Additionally, a July 2005 VA examiner diagnosed 
"status post medial meniscectomy [of the] left knee joint 
with residual posttraumatic medial compartmental arthritis 
(non-service-connected)."  

A VA examination of the Veteran's left knee which was 
subsequently conducted in August 2009 and which included 
current radiographic studies resulted in a diagnosis of mild 
degenerative changes.  In addition, the examiner opined that 
this disorder was not associated with the Veteran's active 
duty, including the purported in-service injury to this 
joint.  In reaching this conclusion, the examiner explained 
that the X-rays taken of the Veteran's left knee indicated 
that the arthritis of this joint was degenerative, rather 
than traumatic, in nature.  

As this discussion illustrates, despite the objective 
findings of clicking on motion and minimal pain of the 
Veteran's left knee in December 1992-just two months after 
his discharge from active duty, the remainder of the physical 
examination as well as the radiographic studies, were 
negative.  Indeed, the examiner diagnosed simply a left knee 
sprain by history.  The first diagnosis of an actual current 
and chronic left knee disability (to include arthritis and a 
torn medial meniscus) is dated in 2001, almost 10 years after 
the Veteran's discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  See also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

In this regard, the Board acknowledges the Veteran's 
contentions that he sustained an injury to his left knee in 
service and has continued to experience problems with this 
joint since then.  Also, in a statement received at the RO in 
September 2001, the Veteran's former wife stated that the 
Veteran had injured his left knee during physical training on 
active duty, sought medical attention, and was given a knee 
brace in order to complete successfully a two-mile run before 
graduation.  

While the Veteran and his former wife are competent to report 
symptoms, matters such as the diagnosis and etiology of 
arthritis and a torn meniscus require medical expertise.  
Indeed, such conditions are diagnosed based on radiographic 
studies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Thus, as lay 
persons, the Veteran and his former wife are not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept their unsupported lay speculation with 
regard to this issue.  See Espiritu v. Derwinski, 2 Vet. App. 
at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In any event, and of particular significance to the Board in 
the present appeal are the normal findings of the lower 
extremities shown on separation examination.  Such is highly 
probative that a chronic left knee condition was not shown in 
service.  Additionally, although objective findings of 
clicking on motion and minimal pain of the Veteran's left 
knee were shown in December 1992-just two months after his 
discharge from active duty, the remainder of the physical 
examination as well as the radiographic studies, was 
negative.  Indeed, the examiner diagnosed simply a left knee 
sprain by history.  No actual current and chronic left knee 
disability was diagnosed until 2001, almost 10 years after 
the Veteran's discharge from active duty.  

Also, the Board acknowledges that, at the December 1992 VA 
general medical examination, the Veteran reported that he had 
injured his left knee during service.  Importantly, however, 
his initial claim for benefits (which he had filed in October 
1992 just several days after his separation from service) 
included requests for compensation for disabilities to his 
head, ribs, cervical spine, and right shoulder only.  He 
failed to mention his left knee.  Additionally, he failed to 
acknowledge the purported in-service injury to his left knee 
in a VA Form 21-4176, Report Of Accidental Injury, which he 
filed in February 1993.  Indeed, at that time, he simply 
acknowledged having sustained injuries to his head, ribs, 
cervical spine, and right shoulder as a result of an 
in-service motor vehicle accident in February 1992.  

Moreover, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed mild degenerative arthritis of the 
Veteran's left knee and his active duty.  Initially, and in 
this regard, the Board notes that the Veteran has provided 
conflicting accounts of the circumstances surrounding his 
purported in-service injury to his left knee.  At the 
December 1992 VA general medical examination, the Veteran 
simply stated that he had injured his left knee during 
service in 1990 and that a doctor had diagnosed a possible 
sprain of that joint.  At a July 2001 VA outpatient treatment 
session, the Veteran specified that he had injured his left 
knee in the same in-service motor vehicle accident in 1992 in 
which he had sustained a shoulder injury.  

At the August 2001 VA joints examination, however, the 
Veteran stated that he had not sought in-service medical 
attention for his left knee despite experiencing nearly 
constant pain in that joint.  Also, at the July 2005 VA 
examination, the Veteran reported having been treated at a 
battalion aide station after the purported injury to his left 
knee.  Additionally, at the August 2009 VA examination, the 
Veteran asserted that he had injured his left knee as a 
result of running exercises during service.  

In any event, and as the Board has previously discussed 
herein, X-rays taken of the Veteran's left knee in August 
2009 reflected the presence of mild degenerative arthritis of 
this joint.  Of particular significance to the Board is the 
fact that the August 2009 VA examiner (after reviewing the 
claims folder and examining the Veteran) concluded that, 
because the arthritis was degenerative, rather than 
traumatic, in nature, it was not associated with the 
Veteran's active duty, including the purported in-service 
injury to his left knee.  This opinion was based on a current 
X-ray report noting his surgical history in 2001 and claimed 
twisting injury in 1991 but finding only mild degenerative 
changes of the left knee.  There is no medical opinion of 
record establishing a relationship between his current left 
knee disorder and service.  Even the 2005 VA examiner noted 
the left knee was not service connected.

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service 
connection for a left knee disability.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


